DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the unobstructed nature of the flow of water through the entire vertical length of each opening, as recited in independent claim 16, must be shown or the feature(s) canceled from the claim(s).  Because of the shadings used in figure 3, it is not clear without strong magnification that the openings 98 are unobstructed. The applicant’s attention is respectfully called to MPEP 608.02 IX, Drawing Symbols, which sets for what specific shadings mean regarding the material used for the part illustrated using that shading. The current illustration of the openings appears to use a shading indicating a metal material, but the openings themselves are a lack of material, not metal. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 25 is objected to because of the following informalities:  claim 25 ends in a semicolon instead of a period.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-20 and 22-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As amended, claim 16 clearly and positively recites the combination of the water level sensor having a fitting with a bottom edge and a plurality of openings ("an indication that the water level is empty when the water level in the water reservoir is below a plurality of openings in a fitting of the water level sensor which open to a bottom wall of the water reservoir"), as is disclosed to be part of the embodiment of Figures 1-5, with the fitting being in water reservoir 70 from which water is pumped out, and that the water reservoir is emptied only via gravity ("wherein all of the water in the water reservoir drains from the water reservoir by gravity"), as is disclosed with float chamber or reservoir 170 in the embodiment of figures 6-9. Because float chamber 170 clearly exclusively uses a float 172, described in the specification as a float valve, and not the recited fitting, this combination of features constitutes both an improper combination of embodiments and impermissible new matter. The generic statement in paragraph [0068] of the originally filed specification that “many changes, variations, modifications, and other uses and applications for the subject devices and methods are possible” does not provide support for this combination of elements from different embodiments. Even if a general statement were provided stating that elements of different embodiments could be combined, the recitation in the claims of the specific combination would still be insufficiently supported in the description, and would be improper.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 and 22-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 16 and 18, because claim 18 depends upon claim 16, all limitations of claim 16 are still applicable to claim 18. Claim 16, as amended, recites that “all of the water in the water reservoir drains from the water reservoir by gravity”. However, claim 18 recites that the controller turns the water pump on to pump water from the water reservoir through the discharge valve. It is unclear how the water can simultaneously all be drained by gravity and while at least some of the water is pumped out by the water pump. Furthermore, because the claims are read in light of the disclosure, including other claims, this renders not only the scope of claim 18 but also the scope of claim 16 and all other claims dependent thereon unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
As best understood by the examiner in view of the indefiniteness of the claims, claims 16-20 and 22-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al (US Patent Application Publication No. 2010/0101244, previously of record) in view of Billman et al (US Patent Application Publication No. 2002/0020177, previously of record) and further in view of Bortoletto et al (US Patent Application Publication No. 2012/0324919).
Regarding claim 16, Yoshida discloses a method of controlling an icemaker, the ice maker comprising
i) a refrigeration system comprising a compressor (CM, see figure 2 and paragraph [0028]) and an ice formation device (ice making plate 10 in combination with evaporator 14, see figure 1 and paragraph [0028]), 
ii) a water system for supplying water to the ice formation device, the water system comprising a water reservoir (20, see figure 1 and paragraph [0024]) adapted to hold water to be formed into ice and a discharge valve (DV, see figure 1 and paragraph [0027]) in fluid communication with the water reservoir, and 
iii) a control system comprising an ice level sensor (ice storage detection means TS, see figure 1 and paragraph [0024]) adapted to sense whether an ice storage bin is full of ice, a water level sensor (float switch FS, see figure 1 and paragraph [0024]) adapted to sense a water level in the water reservoir, and a controller (32, see figure 1) adapted to control the operation of the refrigeration system and the water system, the method comprising:
receiving, by the controller, an indication from the ice level sensor that the ice storage bin is full of ice (full-of-ice state, indicated by sensor TS, see paragraph [0023]);
causing, by the controller, the discharge valve to open to drain water from the water reservoir based on the receiving, by the controller, the indication from the ice level sensor that the storage bin is full of ice (special water discharge operation, see abstract and paragraphs [0023] and [0037]);
receiving, by the controller, the indication from the water level sensor that the water reservoir is empty (Low Water Level, abbreviated LWL, detected, see step s18 in figure 3 in combination with a period of time in which it is detected, see steps s19 and s20 of figure 3); and
causing, by the controller, the discharge valve to close based on the receiving, by the controller, the indication from the water level sensor that the water reservoir is empty (terminate water-discharge operation, see step s21 in figure 3, see also paragraph [0038], “when the duration time T passes after detection of ice completion water level LWL by the float switch, the ice-making water pump PM is stopped and the water discharge valve DV is closed, terminating the special water-discharge operation”).
It is noted that Yoshida et al. does not disclose the details of the water level sensor, and therefore Yoshida does not disclose sending, from the water level sensor to the controller, the indication that the water reservoir is empty when the water level in the water reservoir is below a plurality of openings in a fitting of the water level sensor which open to a bottom wall of the water reservoir.
However, Billman et al explicitly discloses a fitting (48) with openings (50, see figure 5 ad paragraph [0017]) defined by the bottom of the reservoir (see figure 5 and paragraph [0017]), such that the indication the water reservoir is empty is sent when the water in the reservoir is below the tops of the plurality of openings.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to locate and configure the pressure sensor of Yoshida such that the indication that the reservoir is empty is sent when the water in the reservoir is below the tops of the plurality of openings, as is taught by Billman et al, in order to accurately measure whether or not the reservoir is empty.
It is noted that Yoshida et al. does not disclose all of the water being removed from the reservoir via gravity.
However, Bortoletto et al explicitly discloses a fluid reservoir 66, which pumps water up to the ice forming tray 54 but has a special pump down operation in which the fluid reservoir is emptied through a drain line 122 via gravity (see figure 5 and paragraph [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement gravity-driven drainage of the tank of Yoshida et al, as is disclosed by Bortoletto, in order to only spend the energy to pump water up from the reservoir when necessary.

Regarding claim 17, the water system of Yoshida further comprises a water pump (PM, see paragraph [0038] and figure 2 of Yoshida).

Regarding claim 18, the controller is further configured to cause the water pump to turn on to pump water from the water reservoir through the discharge valve (see figure 1 and paragraph [0038] of Yoshida; the disclosed structure of discharge means 44 uses the pump to get the water up to the discharge valve).

	Regarding claim 19, Yoshida et al. discloses the step of causing, by the controller, the compressor to turn off after receiving by the controller the indication from the ice level sensor that the ice storage bin is full (see figure 5, which indicates whether various components are off or on during a given operation, and indicates the compressor is off during the water discharge operation and standby, see last two columns).
	
	Regarding claim 20, Yoshida discloses the step of receiving, by the controller, an indication from the ice level sensor that the ice storage bin is not full of ice (see step s22 in figure 4), and
causing, by the controller, the compressor to turn on to resume the making of ice (see step s1 at the bottom of figure 4).

Regarding claim 22, it is noted that Yoshida does not disclose that the fitting has a bottom edge in contact with the bottom wall of the water reservoir.
However, Billman clearly illustrates a fitting (48) with openings (50, see figure 5 and paragraph [0017]) having the bottom of the openings formed by the bottom of the water reservoir, and a bottom edge of the fitting in contact with the bottom wall of the reservoir (see figure 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to use a fitting with a bottom edge in contact with the bottom wall of the water reservoir, as is disclosed by Billman, in order to ensure the accuracy of the reading from the water level sensor by placing the fitting as close to the bottom of the tank as possible.

Regarding claim 23, the fitting of Billman, and therefore of Yoshida in view of Billman, has a bottom edge, and each of the plurality of openings (50, see figure 5 and paragraph [0017]) through the bottom edge of the fitting has a height extending from the bottom edge to a top end of the respective opening (see figure 5 of Billman; compare to figure 3 of the instant application).

Regarding claim 24, the fitting is supported in the water reservoir with the bottom edge directly engaging a bottom wall of the water reservoir (again, see figure 5 of Billman).

Regarding claim 25, the structure of the fitting of Billman (see figure 5, with openings 50; ridge 49 is part of the pan, not part of the fitting, see paragraph [0017]) is such that each of the plurality of openings is in unobstructed outward fluid communication with the water reservoir along an entirety of the height of the respective opening such that any water in the water reservoir at any location along the height of the opening can flow without obstruction into the opening as used in the system of Yoshida in view of Billman and further in view of Bortoletto.

Regarding claim 26, the bottom wall of the water reservoir includes a flat interior surface (see figure 1 of Yoshida), and the bottom edge of the fitting is flush with the flat interior surface (see figure 5 of Billman).

Regarding claim 27, the flat interior surface of Yoshida (bottom wall of tank 20 of Yoshida, see figure 1), and therefore of Yoshida in view of Billman, includes a portion immediately outboard of the bottom edge of the fitting configured for direct contact with water in the water reservoir.

Claims 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al (US Patent Application Publication No. 2010/0101244, previously of record) in view of Billman et al (US Patent Application Publication No. 2002/0020177, previously of record).

Regarding claim 28, Yoshida et al discloses a method of controlling an ice maker, the ice maker comprising i) a refrigeration system comprising a compressor (CM, see figure 1 and paragraph [0028]) and an ice formation device (ice making plate 10 in combination with evaporator 14, see figure 1 and paragraph [0028]), ii) a water system for supplying water to the ice formation device, the water system comprising a water reservoir (20, see figure 1 and paragraph [0024]) adapted to hold water to be formed into ice and a discharge valve (DV, see figure 1 and paragraph [0027]) in fluid communication with the water reservoir, and iii) a control system comprising an ice level sensor (ice storage detection means TS, see figure 1 and paragraph [0023]) adapted to sense whether an ice storage bin is full of ice, a water level sensor (float switch FS, see figure 1 and paragraph [0024]) adapted to sense a water level in the water reservoir, and a controller (32, see figure 1) adapted to control the operation of the refrigeration system and the water system, the method comprising:
receiving, by the controller, an indication from the ice level sensor that the ice storage bin is full of ice (full-of-ice state, indicated by sensor TS, see paragraph [0023]);
causing, by the controller, the discharge valve to open to drain water from the water reservoir based on the receiving, by the controller, the indication from the ice level sensor that the ice storage bin is full of ice (special water discharge operation, see abstract and paragraphs [0023] and [0037]);
sending from the water level sensor to the controller an indication that the water reservoir is empty;
receiving, by the controller, the indication from the water level sensor that the water reservoir is empty (low water level, abbreviated LWL, detected, see step S18 in figure 3, in combination with a period of time in which it is detected, see steps s19 and s20 of figure 3); and
causing, by the controller, the discharge valve to close based on the receiving, by the controller, the indication from the water level sensor that the water reservoir is empty (terminate water-discharge operation, see step S21 in figure 3, see also paragraph [0038], “when the duration time T passes after detection of ice completion water level LWL by the float switch, the ice-making water pump PM is stopped and the water discharge valve DV is closed, terminating the special water-discharge operation”).
It is noted that Yoshida et al does not disclose details of the water level sensor, and therefore Yoshida does not disclose sending, from the water level sensor to the controller, the indication that the water reservoir is empty when the water level in the water reservoir is below a plurality of openings in a fitting of the water level sensor which open to a bottom wall of the water reservoir.
However, Billman et al explicitly discloses a fitting (48) with openings (50, see figure 5 and paragraph [0017]), such that the indication the water reservoir is empty is sent when the water in the reservoir is below the tops of the plurality of openings, and with the structure of the fitting itself permitting unobstructed outward fluid communication with the water reservoir along an entirety of the height of the respective openings such that any water in the water reservoir at any location along the height of the opening can flow without obstruction into the opening.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to locate the pressure sensor of Yoshida such that the indication that the reservoir is empty is sent from the water level sensor to the controller when the water level in the reservoir is below the plurality of openings in the fitting, as is taught by Billman et al, in order to accurately measure whether or not the reservoir had sufficient water in it to be drawn into a pipe.

Regarding claim 29, the bottom wall of the reservoir of Yoshida includes a flat interior surface (see figure 1 of Yoshida), and the bottom of the fitting of Yoshida in view of Billman is flush with the flat interior surface of the tank of Yoshida in view of Billman (see figure 5 of Billman).

Regarding claim 30, the flat interior surface of Yoshida includes a portion immediately outboard of the bottom edge of the fitting configured for direct contact with water in the water reservoir (see figure 5 of Billman and figure 1 of Yoshida).

Regarding claim 31, Yoshida discloses a method of controlling an ice maker, the ice maker comprising i) a refrigeration system comprising a compressor (CM, see figure 1 and paragraph [0028]) and an ice formation device (ice making plate 10 in combination with evaporator 14, see figure 1 and paragraph [0028]), ii) a water system for supplying water to the ice formation device, the water system comprising a water reservoir (20, see figure 1 and paragraph [0024]) adapted to hold water to be formed into ice and a discharge valve (DV, see figure 1 and paragraph [0027]) in fluid communication with the water reservoir, and iii) a control system comprising an ice level sensor (ice storage detection means TS, see figure 1 and paragraph [0023]) adapted to sense whether an ice storage bin is full of ice, a water level sensor (float switch FS, see figure 1 and paragraph [0024]) adapted to sense a water level in the water reservoir, and a controller (32, see figure 1) adapted to control the operation of the refrigeration system and the water system, the method comprising:
receiving, by the controller, an indication from the ice level sensor that the ice storage bin is full of ice (full-of-ice state, indicated by sensor TS, see paragraph [0023]);
causing, by the controller, the discharge valve to open to drain water from the water reservoir based on the receiving, by the controller, the indication from the ice level sensor that the ice storage bin is full of ice (special water discharge operation, see abstract and paragraphs [0023] and [0037]);
sending from the water level sensor to the controller, an indication that the water reservoir is empty;
receiving, by the controller, the indication from the water level sensor that the water reservoir is empty (Low Water Leve, abbreviated LWL, detected, see step s18 in figure 3, in combination with a period of time in which it is detected, see steps s19 and s20 of figure 3); and
causing, by the controller, the discharge valve to close based on the receiving, by the controller, the indication from the water level sensor that the water reservoir is empty (terminate water-discharge operation, see step s21 in figure 3, see also paragraph [0038], “when the duration time T passes after detection of ice completion water level LL by the float switch, the ice-making water pump PM is stopped and the water discharge valve DV is closed, terminating the special water-discharge operation”).
It is noted that Yoshida et al does not disclose details of the water level sensor, and therefore Yoshida does not disclose sending, from the water level sensor to the controller, the indication that the water reservoir is empty when the water level in the water reservoir is below a plurality of openings in a fitting of the water level sensor which open to a bottom wall of the water reservoir, the fitting having a bottom edge, each of the plurality of openings opening through the bottom edge of the fitting, the bottom wall including a flat interior surface, the bottom edge of the fitting being flush with the flat interior surface, the flat interior surface including a portion immediately outboard of the bottom edge of the fitting configured for direct contact with water in the water reservoir.
However, Billman et al explicitly discloses a fitting (48) with openings (50, see figure 5 and paragraph [0017]) defined by the bottom of the reservoir (see figure 5 and paragraph [0017]), such that the indication the water reservoir is empty is sent when the water in the reservoir is below the tops of the plurality of openings, and the structure of the fitting itself is such that the bottom of the fitting is flush with flat interior surface of the water reservoir as installed in the system of Yoshida.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to locate the pressure sensor of Yoshida such that the indication that the reservoir is empty is sent from the water level sensor when the water level in the reservoir is below the plurality of openings in the fitting, as is taught by Billman et al, in order to accurately measure whether or not the reservoir had sufficient water in it to be drawn into a pipe.


Response to Arguments
Applicant's arguments filed December 13, 2021 have been fully considered but they are not fully persuasive. The reasons are as follows.
It is argued on page 7 that claim 16 has been amended to recite that all of the water is discharged from the water reservoir via gravity, and this feature is not disclosed by Yoshida in view of Billman.
This argument is moot in view of the above, new grounds of rejection. Additionally, as detailed above, the amendment to claim 16 appears to attempt to combine mutually exclusive embodiments, and constitutes impermissible new matter. While the last paragraph of the specification does state that modifications are possible, this is not the same as the provision of adequate support for the combination of features now recited.
It is argued on pages 7-8 that new claim 28 recites that the fitting has unobstructed fluid communication with the water reservoir along an entirety of the height of the openings of the fitting, and this feature is not disclosed by Billman. The structure of the fitting of Billman, when used in the tank of Yoshida, has unobstructed fluid communication with the water reservoir along an entirety of the height of the openings of the fitting. The substitution of the fitting of Billman for the unspecified fitting of Yoshida does not change the shape of the tank of Yoshida, and does not include the ridge that is part of the tank of Billman. Therefore, the argument is unpersuasive.
It is argued on page 8 that new claim 31 recites that the flat surface which the fitting is flush with extends to beyond the outside of the bottom of the fitting. Because the flat surface is of the water reservoir, and is of Yoshida, the ridge of Billman is not present in the combined system, and the argument is unpersuasive.
The examiner further respectfully notes that neither “outboard” nor “unobstructed” appears to be present anywhere in the originally filed application, and that if the phrases newly recited and relied upon are in any of the documents incorporated by reference, they should be included in the specification of the instant application, and if they are not, they may constitute impermissible new matter. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530. The examiner can normally be reached 12:00-8:00 M-S.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-272-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/               Examiner, Art Unit 3763